NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ALI HASSAN ABDULLAH,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-213
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); State v. King,

426 So. 2d 12 (Fla. 1982); Mosely v. State, 688 So. 2d 999 (Fla. 2d DCA 1997);

Desmond v. State, 576 So. 2d 743 (Fla. 2d DCA 1991); Budd v. State, 477 So. 2d 52

(Fla. 2d DCA 1985); Foss v. State, 834 So. 2d 404 (Fla. 5th DCA 2003); McMillan v.

State, 832 So. 2d 946 (Fla. 5th DCA 2002); Hart v. State, 761 So. 2d 334 (Fla. 4th DCA

1998).



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.